IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 10, 2008

                                       No.07-30992                    Charles R. Fulbruge III
                                                                              Clerk

CARL J. SERVAT, JR.

                                                  Plaintiff-Appellee
v.

AMERICAN HERITAGE LIFE INSURANCE COMPANY

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                  2:04-CV-2928


Before KING, HIGGINBOTHAM, and WIENER, Circuit Judges.
PER CURIAM:*
       For essentially the reasons stated by the district court, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.